PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/229,804
Filing Date: 5 Aug 2016
Appellant(s): Bonutti et al.



Jason H. Conway
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/12/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  35 U.S.C. 112(a) rejections with respect to Claims 1-14 and 16-24 have been withdrawn.  

(2) Response to Argument
Examiner acknowledges Appellant’s remarks that the 35 U.S.C. 112(b) rejections are not being appealed (BRIEF, Page 7).  
Examiner also acknowledges Appellant is not appealing the alternate rejection of Claims 1-3, 10-14 and 16-22 using Crunick and Smith (BRIEF, Page 5, footnote 2).  
With respect to the 35 U.S.C. 103 rejections, Appellant does not appear to dispute any of the findings in Smith but takes issue with the proposed modification to incorporate well-known, conventional haptic feedback means described by Houser into Smith’s handheld device in order to enhance treatment and improve user safety (05/12/2022 Non-Final Rejection; Page 5).  Specifically, Appellant argues, 
“Houser teaches a haptic user feedback system 400, including a haptic indicator 404 for generation the vibrations. [0035].  The haptic indicator 404 may be a vibration generator. [0036]. The vibration generator 404 is shown in Fig. 3 (reproduced below).  As shown and described, the vibration generator 404 is in the handle of the instrument so that the user’s hand (surgeon or healthcare practitioner) receives the vibration feedback, not the treatment site.  In Houser, the treatment site would, at best, be at the end effector 80A.  There is no teaching or disclosure in Houser that the vibration would be delivered to the treatment site at the end effector 80A.  In fact, there is no reason to have vibrations transmitted at the end to the patient.  The haptic feedback is transmitted to the user’s hand, which is remote from the treatment site.  Thus, Houser fails to cure the deficiency of Smith in that Houser also fails to disclose a vibrator coupled to an applicator to deliver the generated vibratory energy though the applicator and to the treatment site to provide a vibratory massage to the treatment site.  For this reason, the Examiner has filed to make a showing that all of the elements of claim 1 are taught in the prior art” (BRIEF, Page 9).  
Examiner respectfully disagrees.  First, it must be noted that the claim fails to specify any amount of vibration to satisfy the massaging limitation.  Second, the haptic vibrations do not have any specific direction and the treatment site (e.g. external skin) appears to get massaged merely by being in contact with the end of applicator 104 which vibrates on the surface of the skin (see annotated Fig. 3 below depicting haptic vibrations in all directions).  In fact, the specification discloses where the vibratory device 312 may provide haptic vibration which is considered a treatment modality (emphasis added-Paragraph [0185]).  Thus, any amount of vibration imparted onto the subject receiving ultrasound would be considered to read on the vibratory massage in its broadest reasonable interpretation in light of Appellant’s specification.  


    PNG
    media_image2.png
    683
    953
    media_image2.png
    Greyscale

Turning to the rejection, Smith discloses an ultrasound delivery device (Fig. 11 below) configured to propagate targeted ultrasonic energy (via transducer 62) to the skin for cosmetic and/or therapeutic purposes (Paragraph [0042]).  Examiner notes that the device is handheld in its broadest reasonable interpretation and Fig. 11 depicts an applicator in acoustic contact with a treatment site (e.g. skin).  However, Smith’s device does not appear to include conventional haptic feedback devices (e.g. vibrator) to be activated when (e.g. selectively) the ultrasonic energy is propagated.


    PNG
    media_image3.png
    471
    644
    media_image3.png
    Greyscale

Houser teaches from within a similar field of endeavor with respect to ultrasound therapeutic devices (Abstract; Paragraph [0025]) wherein a vibratory motor is provided to provide haptic feedback when the device is operating (Paragraphs [0035]-[0038]). Accordingly, it would have been obvious to a person skilled in the art to have modified the handheld ultrasound treatment device described by Smith to include conventional vibratory components (e.g. haptic vibrator) described by Houser in order to enhance treatment and improve user safety.  Examiner notes that the vibrations created by the vibratory motor would also provide a vibratory massage to the treatment site in its broadest reasonable interpretation in light of Applicant’s specification.  Examiner notes when Smith’s handheld unit includes the vibratory motor (see annotated Fig. 11 below), the entire unit would vibrate including at the treatment site (e.g. skin coupling site) where ultrasound is propagated.  One skilled in the art would appreciate that Smith’s treatment would be enhanced because the additional vibrations could elevate temperature and increase blood flow at the skin contact site.  Furthermore, user safety would be increased because the user would definitively know that the device is on via the vibrations (i.e. haptic feedback) and therefore could prevent the device from being inadvertently left on and/or prevent inadvertent treatments if the user was unaware of the activated transducer state.  The fact that applicant has recognized another advantage (vibratory massage) which would flow naturally from following the suggestion of the prior art (inclusion of vibrator to provide haptic feedback to the user) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


    PNG
    media_image4.png
    663
    958
    media_image4.png
    Greyscale


Appellant’s argument that the vibrations in Houser would not be delivered to its treatment site is not persuasive because it attacks the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In other words, Appellant fails to address the modified hand-held treatment device of Smith which provides ultrasound treatment and haptic vibrations (e.g. vibratory massage) to the skin of the user.  In addition, Appellant not provided sufficient evidence that the haptic vibrations at Houser’s handle would NOT to induce vibrations over the entire unit including its distal end.  Examiner notes that when the entire unit is vibrated, there would appear to be vibrations over the entire unit and given that any amount of vibration (including haptic vibration) is considered to be treatment, Houser’s haptic feedback would appear to provide vibratory massage to any skin/tissue in contact with the device.  

Appellant has also argued that the proposed modification is improper because 
“Even if one skilled in the art would have been motivated to include the vibration generator 404 of Houser in the device of Smith for these purposed, the Examiner has not provided a proper reasoning as to why one skilled in the art would have placed Houser’s vibration generator 404 adjacent to Smith’s transducer and configured the vibration generator so that it delivers the generated vibratory energy through the applicator and to the treatment site to provide a vibratory massage to the treatment site” (BRIEF, Page 10).  

	Examiner respectfully disagrees.  The rejection (05/12/2022 Non-Final Rejection; Page 5) makes it clear that one skilled in the art would have been motivated to have positioned the vibrator anywhere in the handheld applicator including adjacent to the transducer, given the space depicted in Smith’s Fig. 11, so long as it conveyed haptic feedback to the user (see annotated Fig. 11 above).  In other words, the available space above the transducer depicted in Fig. 11 of Smith makes the proposed modification desirable to one skilled in the art.  

	Further regarding the specific placement, Appellant asserts 
“...at best, one skilled in the art may place the vibration generator 404 at the location where the user is holding device.  That is, one skilled in the art may place the vibration generator 404 at the handle portion of the device such as shown in the below annotated figure.  Further...it can be seen from the below annotated drawing that the vibration generator of the modified device would not -- or, at the very least, would not necessarily -- generate vibratory energy through the applicator and to the treatment site to provide a vibratory massage to the treatment site.  As taught by Houser, this location of the vibration generator is meant to provide the haptic feedback to the user holding the device, not the person receiving the ultrasound treatment from the transducer” (BRIEF, Pages 10-12).  

Examiner respectfully disagrees that the only appropriate placement for the vibration generator is at the site depicted by Appellant and notes Appellant is interpreting Smith’s handle too narrowly.  As depicted below, the entire upper and lower surfaces that can be gripped should be considered the “handle” given that a user’s thumb, fingers or palm may extend over the transducer’s location depending on the user’s grip choice.    

    PNG
    media_image5.png
    796
    1048
    media_image5.png
    Greyscale

	Appellant’s argument that Houser’s haptic feedback not meant for the person receiving ultrasound treatment continues to attack the references individually given that Smith’s treatment device “user” can also be the subject receiving treatment.  The Examiner’s proposed location adjacent to the transducer would provide haptic feedback AND vibratory massage to the user and the treatment site (e.g. skin).  Finally, it should be noted that Appellant’s proposed placement appears to be less desirable than the proposed modification or at the very least, unsuitable in modifying Smith, because the vibrator would overlap and/or interfere with Smith’s pump and gel reservoir.  Conversely, the Examiner’s proposed location of the vibrator in Smith in the annotated figure above provides adequate space for the placement of a 
	Appellant also argues that 
“...even if the Examiner’s proposed modification of Smith in view of Houser is proper, the Examiner has not shown that the vibration energy would be generated through the applicator and to the treatment site to provide a vibratory treatment massage to the treatment site...We know that one skilled in the art would not have been motivated to specifically design the device so that the vibrational energy is propagated to the treatment site because Houser teaches using the vibrations as haptic feedback to the user holding the device, not the individual being treated” (BRIEF, Pages 12-13).  

	Examiner respectfully disagrees and notes that when Smith’s handheld probe includes the vibrator as depicted below, the vibrator would cause vibrations in all directions including though the applicator to the treatment site.   

    PNG
    media_image4.png
    663
    958
    media_image4.png
    Greyscale

In other words, the entire handheld unit would vibrate and provide BOTH haptic and massage vibrations in all directions similar to Appellant’s annotated Fig. 3 depicted above.  Appellant has 

Claim 16 follows a similar fact pattern and Appellant does not provide any additional arguments.  

As for the alternate 35 U.S.C. 103 rejection of Crunick and Smith, Appellant provides no specific arguments relating to independent Claim 1.  Thus, the rejections should be sustained as it would have been obvious to a person skilled in the art to have modified the handheld wand as described by Crunick to include the impedance sensor to determine proper skin contact as described by Smith in order to efficiently and safely deliver treatment when proper contacted is detected.  Such a modification merely involves combining prior art elements according to known technique to yield predictable results (MPEP 2143).  
Regarding dependent claim 4, Appellant has argued the Examiner makes a conclusory statement and that such a conclusory statement, with no evidentiary support is improper (BRIEF, Page 16).  Examiner respectfully disagrees.  Claim 4 includes control steps to receive the coupling signal from the coupling sensor (e.g. impedance sensor), determine, based on the received coupling signal, an ability to efficiently transmit the ultrasonic energy from the hand-held treatment applicator into the treatment site and selectively activate the vibrator based on the determined ability to efficiently transmit the ultrasonic energy from the hand-held treatment applicator.  Examiner notes that the claimed step of determining an ability to 
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793                       
                                                                                                                                                                                 /GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an